CUDAHY, Circuit Judge,
concurring in part, dissenting in part:
I agree that, with respect to the misappropriation claims, summary judgment in favor of defendants must be reversed. I do not agree, however, that USTA is entitled to summary judgment in its favor with regard to the eligibility certificates. “An essential predicate of the USTA’s misappropriation claim is proof of its ownership of the certificate in question, or, more precisely, the information contained on those certificates.” U.S. Trotting Ass’n v. Chicago Downs Ass’n, Inc., 487 F.Supp. 1008, 1012 (N.D.Ill.1980). While I accept the majority’s conclusion that the presence of USTA’s proprietary legend tends to “rebut the presumption that ownership of the eligibility certificates rested with the horsemen who happened to possess them,” ante at 786, I believe that factual issues remain as to both the ownership and the nature of the property allegedly misappropriated.
It is well established that USTA has a protectible property interest in the information contained on the eligibility certificates only if that information was acquired as “the result of organization and the expenditure of [USTA] labor, skill and money.” *792Int’l News Service v. Associated Press, 248 U.S. 215, 239, 39 S.Ct. 68, 72, 63 L.Ed. 211 (1918). See Data Cash Systems, Inc. v. JS&A Group, Inc., 480 F.Supp. 1063, 1070-71 (N.D.Ill.1979), aff’d on other grounds, 628 F.2d 1038 (7th Cir. 1980). According to the depositions of USTA officials, however, the information on the certificates is supplied by racetrack employees who are not paid by USTA. Dep. of Kevin Fergus, USTA Assistant Treasurer, at 6-7; Dep. of Albert Buongiorne, USTA Program Dept., at 27-28. Moreover, during the 1977 racing season, when USTA contends that Fox Valley and Chicago Downs misappropriated its property, none of the officials recording information on the certificates at the Fox Valley meets were employed by USTA, nor were any USTA officials present to supervise the accuracy of Fox Valley’s recording procedures. Dep. of Timothy Schwartz, Presiding Judge at Fox Valley, at 68.1
On the other hand, USTA claims a pro-tectible property interest in the certificates by virtue of its centralized record-keeping system and its consequent ability to control the accuracy, and to police misuse, of the information supplied by racetracks. USTA also argues that all incidents of ownership of the certificates, including exclusive possession, would remain with USTA were it not for the Association’s carefully circumscribed issuance of the certificate to member horseowners after submission and review of a proper application. In view of these competing factual considerations, I would remand this issue, together with the registration certificate claim, for trial.
In all other respects I concur in the majority opinion.

. The majority attempts to deny the significance of these facts by arguing that “the information gleaned from performances at individual tracks is relatively useless,” ante at 787 n. 9, and asserting that it is the aggregation of that information that defendants have misappropriated. Even accepting the validity of this analysis, however, summary judgment in favor of USTA is unjustified. The record indicates that aside from its licensing authority, USTA plays virtually no role in aggregating the information relied upon by the defendant race tracks. Rather, this information — supplied by individual track employees — is aggregated on the eligibility certificates themselves, which remain in the possession of the horseowners throughout the racing season. USTA merely receives copies of the information entered on the certificates after each race; neither those copies, nor any USTA-supplied aggregation of the information they contain, are used by the defendant race tracks during the racing season. Certainly, factual issues are inherent in this method of doing business.